Case 19-12556-KCF Doc 101-4 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
      Exhibit D - Summary of Services Rendered by Timekeeper Page 1 of 2




                EXHIBIT D
 Summary of Services Rendered by Timekeeper
Case 19-12556-KCF Doc 101-4 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
      Exhibit D - Summary of Services Rendered by Timekeeper Page 2 of 2



              SUMMARY OF SERVICES RENDERED BY TIMEKEEPER

   NAME OF PROFESSIONAL & TITLE          HOURS       RATE          FEE

Jeffrey D. Vanacore                          23.20    $840.00     $8,232.00
Senior Counsel                                5.60    $890.00     $4,984.00

Deborah M. Kennedy                          115.10    $730.00    $54,750.00
Senior Counsel                               76.60    $770.00    $58,982.00
Jeri Leigh Miller
                                              5.40    $510.00     $2,754.00
Associate
Rachel A. Leibowitz
                                             10.60    $265.00     $1,325.00
Paralegal
Totals                                      236.50              $131,027.00
Blended Rate                                                       $554.02
